Case 3:18-cv-13005-ZNQ-DEA Document 32 Filed 02/21/20 Page 1 of 2 PagelD: 137

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY

James and Cynthia Groves (h/w) : CIVIL ACTION

Docket No.: 3:18-cv-13005
Plaintiffs,

JURY TRIAL DEMANDED

Vv.

Walmart Stores, Inc. and
Walmart Stores East, L.P.

Defendants.
TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

I am admitted or otherwise authorized to practice in this court. Kindly enter my

appearance on behalf of Plaintiff's James and Cynthia Groves, in the above captioned matter.

LAW OFFICES OF ROBERT A. STUTMAN, P.C.

 

Date:2/21/2020 By:

 

Jordan S. Fri squire; NJ 012902008
Law Offices of Robert A. Stutman, P.C.
500 Office Center Drive, Suite 301

Fort Washington, PA 19034

Phone: (215) 283-1177

Fax: (215-283-1188

Attorneys for Plaintiffs James and Cynthia Groves
Case 3:18-cv-13005-ZNQ-DEA Document 32 Filed 02/21/20 Page 2 of 2 PagelD: 138

UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF NEW JERSEY

 

James and Cynthia Groves (h/w) ; CIVIL ACTION
; Docket No.: 3:18-cv-13005
Plaintiffs,
JURY TRIAL DEMANDED
V.

Walmart Stores, Inc. and
Walmart Stores East, L.P.

Defendants.

 

CERTIFICATE OF SERVICE

I, Jordan S. Friter, hereby certify that a true and correct copy of the Entry of Appearance

of Jordan S. Friter was served on counsel listed below on 2/21/2020:

Samuel A. Youssof, Esquire
The Law Offices of Cottrell Solensky, P.A.
3 University Plaza Dr., Suite 500
Hackensack, NJ 07601
syoussofiwes-njinylawlirm.com
Attorneys for Defendants Walmart Stores, Inc
and Walmart Stores East, L.P.

 

LAW OFFICES OF ROBERT A. STUTMAN, P.C

Date: 2/21/2020 By: Jordan S. Friter/s/
Jordan S. Friter, Esquire; NJ 012902008
Law Offices of Robert A. Stutman, P.C.
500 Office Center Drive, Suite 301
Fort Washington, PA 19034
Phone: (215) 283-1177
Fax: (215-283-1188
E-Mail: friterjf@stutmanlaw.com
Attorneys for Plaintiffs
James and Cynthia Groves

 
